                   Case 5:19-cv-01270 Document 1 Filed 10/25/19 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

RAFAEL SANCHEZ- PAREDES                           §
                                                  §
                         Plaintiff,               §
                                                  §
v.                                                §   CIVIL ACTION NO. 5:19-cv-1270
                                                  §
HARTFORD LLOYDS INSURANCE                         §
COMPANY                                           §
AND CHENDAR LIM                                   §
                                                  §
Defendants.


                                        NOTICE OF REMOVAL

            Defendants       Hartford   Lloyd’s   Insurance    Company      and    Chendar         Lim

     (“Defendants”) file this Notice of Removal and, in support thereof, would show the Court

     as follows:

            1.      On September 6, 2019, Plaintiff Rafael Sanchez-Paredes (“Plaintiff”) filed

     his Original Petition (the “Petition”) in Cause Number 2019CI18684, in the 45th District

     Court of Bexar County, Texas. Defendants Hartford Lloyds Insurance Company and

     Chendar Lim timely filed their answer in the State Court on October 18, 2019.

     2.             Pursuant to 28 U.S.C. § 1446(a) attached hereto are copies of all process,

     pleadings and orders served upon Defendants Hartford Lloyds Insurance Company and

     Chendar Lim in the removed case. In particular: (i) an index of the matters filed herewith

     is attached as Exhibit A; (ii) a copy of the citation and executed service return is attached

     as Exhibit B; (iii) a copy of the Plaintiffs’ Petition is attached as Exhibit C; (iv) a copy of

     Defendants’ Answer is attached as Exhibit D; (v) a copy of the docket sheet in the state


     REMOVAL FEDERAL COURT                                                                        PAGE 1
                                                                                    (Matter No.: 19-3811)
                   Case 5:19-cv-01270 Document 1 Filed 10/25/19 Page 2 of 5



    court action is attached as Exhibit E; (vi) a list of all counsel of record, including addresses,

    phone numbers, and the parties represented is attached as Exhibit F; a (vii) an Affidavit

    of Lisa Levin is attached as Exhibit G; and Defendant’s Election Pursuant to Texas

    Insurance Code § 542A.006 is attached as Exhibit H.

            3.       This notice of removal is timely filed under 28 U.S.C. §1446(b) because it is

    filed within thirty days after Defendants first received a copy of a paper from which it

    could first be ascertained that the case is one which is or has become removable; i.e.,

    Plaintiffs’ Original Petition.

            4.       The claims asserted against Defendants are civil actions over which this

    Court has original jurisdiction pursuant to 28 U.S.C. § 1332. At the time this action was

    commenced, Plaintiff was and still is a citizen of the State of Texas. Hartford Lloyds

    Insurance Company is a “Lloyd’s Plan” organized under Chapter 941 of the Texas

    Insurance Code. A Lloyd’s Plan is an unincorporated association of underwriters who

    sell insurance through an attorney-in-fact or other representative.1 The citizenship of a

    Lloyd’s Plan insurer, like all unincorporated associations, is determined by the

    citizenship of its members. 2 Hartford Lloyds Insurance Company’s underwriters are

    citizens of the states of Connecticut and Illinois. 3 Thus, Hartford Lloyds Insurance

    Company is a citizen and resident of the states of Connecticut and Illinois for purposes

    of diversity.4

            5.       Further, the citizenship of Defendant Chendar Lim must be disregarded.


1 TEX. INS. CODE §§ 941.001, 941.051-941.052; Salazar v. Allstate Tex. Lloyd’s, Inc., 455 F.3d 571, 572 n.1 (5th Cir.
2006); Royal Ins. Co. of Am. v. Quinn-L Capital Corp., 3 F.3d 877, 882 (5th Cir. 1993), cert. denied, 511 U.S. 1032 (1994).
2 Royal Ins. Co. of Am., 3 F.3d at 882; Cronin v. State Farm Lloyds, No. H-08-1983, 2008 WL 4649653, at *2 (S.D. Tex.

Oct. 10, 2008); Massey v. State Farm Lloyd’s Ins. Co., 993 F. Supp. 568, 570 (S.D. Tex. 1998).
3 Exhibit G, Affidavit of Lisa Levin.
4 See Royal Ins. Co. of Am., 3 F.3d at 882.
    REMOVAL FEDERAL COURT                                                                                           PAGE 2
                                                                                                      (Matter No.: 19-3811)
                   Case 5:19-cv-01270 Document 1 Filed 10/25/19 Page 3 of 5



    Ms. Lim is subject to mandatory dismissal because Hartford Lloyds has made an

    unconditional election to accept liability pursuant to Texas Insurance Code section

    542A.006. See Exhibit H. Section 542.006A provides in relevant part as follows:

            (a) Except as provided by Subsection (h), in an action to which this chapter applies,
            an insurer that is a party to the action may elect to accept whatever liability an
            agent might have to the claimant for the agent's acts or omissions related to the
            claim by providing written notice to the claimant.

            ...
            (c)    If a claimant files an action to which this chapter applies against an agent
            and the insurer thereafter makes an election under Subsection (a) with respect to
            the agent, the court shall dismiss the action against the agent with prejudice.


    Tex. Ins. Code § 542A.006 (emphasis added). Because Ms. Lim’s dismissal is mandated

    by statute, she is not a proper party to this action and, therefore, is not considered for

    purposes of diversity or otherwise. 5

            6.       The amount in controversy exceeds $75,000 based on Plaintiffs’ state court

    Petition, specifically at p.1, ¶1.



            7.       The one-year statute of limitation on removal of diversity cases imposed by

    28 U.S.C. § 1446(b) does not prevent removal because this action was commenced less

    than one year ago.

            8.       Notice to State Court. Pursuant to 28 U.S.C. § 1446(d), Defendants intend

    to serve written notice of this removal on the state court promptly after filing this




5See Smallwood v. Illinois Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004) (en banc); Travis v. Irby, 326 F.3d 644, 647
(5th Cir. 2003) (to establish that Plaintiff has improperly joined a defendant to defeat diversity jurisdiction,
defendant must prove “(1) actual fraud in the pleading of jurisdictional facts, or (2) inability of the plaintiff to
establish a cause of action against the non-diverse party in state court.”); Flores v. Allstate Vehicle & Prop. Ins. Co.,
2018 U.S. Dist. LEXIS 186829 (W.D. Tex., Oct. 31, 2018).

    REMOVAL FEDERAL COURT                                                                                          PAGE 3
                                                                                                     (Matter No.: 19-3811)
              Case 5:19-cv-01270 Document 1 Filed 10/25/19 Page 4 of 5



Notice of Removal.

       FOR THESE REASONS, Defendants hereby effectuate removal of this cause to

this Court.

                                       Respectfully submitted,

                                       /s/ Laura Grabouski
                                       Laura J. Grabouski
                                       State Bar No: 24031595
                                       Sean Timmons
                                       State Bar No.: 24067908
                                       TULLY RINCKEY, PLLC
                                       3724 Executive Center Drive
                                       Suite 205
                                       Austin, Texas 78731
                                       2925 Richmond Avenue, 12th floor
                                       Houston, Texas 77098
                                       Telephone: 512.225.2800
                                       Facsimile: 512.225.2801
                                       Email: lgrabouski@tullylegal.com
                                               STimmons@tullylegal.com
                                       ATTORNEYS FOR DEFENDANTS




REMOVAL FEDERAL COURT                                                               PAGE 4
                                                                      (Matter No.: 19-3811)
                 Case 5:19-cv-01270 Document 1 Filed 10/25/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

      I hereby certify that on October 25, 2019, a true and complete copy of the above and
foregoing instrument has been filed via the CM-ECF system, which will serve Plaintiff’s
counsel of record as follows:

 Loree & Lipscomb
 Robert W. Loree
 Cassandra Pruski
 The Terrace at Concord Park
 777 E. Sonterra Blvd., Suite 320
 San Antonio, TX 78258
 Telephone: 210-404-1320
 Facsimile: 210-404-1310
 Email: rob@lhlawfirm.com
        cassie@lhlawfirm.com
ATTORNEYS FOR PLAINTIFF

                                          /s/ Laura Grabouski
                                         Laura J. Grabouski




   REMOVAL FEDERAL COURT                                                                 PAGE 5
                                                                           (Matter No.: 19-3811)
